Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 2, 2022

                                    No. 04-22-00005-CV

                                         John DOE,
                                          Appellant

                                             v.

ROMAN CATHOLIC ARCHDIOCESE OF SAN ANTONIO, By and Through the Apostolic
 Administrator and Archbishop Gustavo Garcia-Siller and Archbishop Emeritus Patrick Flores,
 Their Predecessors and Successors, as Archbishop of the Roman Catholic Archdiocese of San
          Antonio, Father Jesus Armando Dominguez, and Father Virgilio Elizondo,
                                          Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI08589
                        Honorable Norma Gonzales, Judge Presiding


                                      ORDER
         Appellees’ brief originally was due on June 6, 2022, and appellees have received two
previous extensions. On July 29, 2022, appellees filed an unopposed motion requesting a third
extension until August 29, 2022. The motion is GRANTED, and appellees are ORDERED to
file their brief no later than August 29, 2022.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court